El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
En 8 de abril de 1946 la Corte de Distrito de Ronce dictó sentencia aprobando nn expediente de dominio tramitado ante *728■ella por Miguel Alcázar. En 21. de noviembre del mismo año ■el promovente acudió una vez más ante dicha corte en soli-citud de que se dejara sin efécto la sentehcia dictada, fun-dándose en que al ser presentada copia certificada de la misma al Registrador de la Propiedad de Ponce, éste le había in-formado que la finca objeto del expediente, dada’su situación y colindancias, forma parte de ía número 9698, la que está inscrita a favor de Pedro Clausells Armstrong, mayor de edad y vecino de Ponce; y qué lo procedente era dar una oportunidad al titular para que compareciera en corte e in-formara si se allanaba a la cancelación del asiento existente a su favor en el Registro de la Propiedad o si por el contrario se oponía a ello. En tal virtiid, solicitaba- se dejara sin efecto la sentencia dictada y se abriera el caso, a fin de citar y oír a dicho titular. El 4 de diciembre siguiente la corte dictó resolución haciendo constar que de acceder a lo que se pedía habría que establecer un nuevo procedimiento, y que entendía que, por el contrario, el remedio indicado era “reunir al ti- . tular del Registro y a su comprador anterior inmediato (sic) y a todas las personas interesadas y otorgar la escritura co-rrespondiente para poder inscribir la finca de este expediente •eoino una segregación de la finca número 9698.’(1)
No conforme, dicho promovente acudió ante nos por cer-tiorari y una vez expedido el auto y radicados los alegatos de rigor (2) el recurso ha quedado finalmente sometido a nuestra 'Consideración, sin vista.
 No actuó correctamente la corte inferior, al proceder •en la forma en que lo hizo. El procedimiento indicado por ■ella — la reconstrucción de la cadena de títulos — no resulta ser *729siempre el camino más corto, ni el más viable. Si la persona a cuyo favor figura inscrita la propiedad'éii el Registro se desprendió de ella hace años, es muy posible que en el ínterin algunos de los adquirentes anteriores al promovénte y poste-riores al titular hayan desaparecido o se encuentren fuera del país. Faltando uno o más de los eslabones, la reconstruc-ción resulta harto difícil, si no imposible. Por otra parte, ya este Tribunal ha resuelto que “en Puerto Rico no procede la cancelación de un asiento contradictorio en un expediente de dominio a menos que a ello consienta el titular, o a menos que sea oído y vencido en juicio al oponerse a las pretensiones del peticionario(Bastardillas nuestras.) Rodríguez v. Registrador, 65 D.P.R. 653, 657. Fisto a contrario sensu significa indudablemente que si dentro del expediente de do-minio se cita y oye al titular del Registro y éste se aviene a la cancelación de la inscripción a su favor o es vencido en jui-cio, el asiento contradictorio puede y debe ser cancelado. Iñesta v. Registrador, 65 D.P.R. 773, 774.
 Insiste además la corte recurrida en que su resolución denegatoria debe subsistir, dado el hecho de que la moción para que se deje sin efecto la sentencia dictada fue presentada tardíamente. (3) Es sabido que una moción de tal naturaleza, archivada luego de expirado el término de seis meses, debe ser declarada de plano sin lugar, a no ser que se demuestre que la sentencia en cuestión es nula de su propia faz, caso en el cual la moción puede ser radicada en cualquier tiempo. People v. Davis, 143 Cal. 673, 675; Rue v. Quinn, 137 Cal. 651, 654; 14 Cal. Jur. 1067. Es nula de su propia faz la sentencia dictada por la Corte de Distrito de Poncé en el expediente de información de dominio en este caso? Prima facie no' lo es. Sin embargo, debe tenerse presente 'qrie es regla de derecho que para determinar si una sentencia es o no nula de su propia faz habrá de aeudirse no sólo a la sentencia *730misma si que también a todo el legajo (judgment roll) de que ella forma parte. En la petición original sobre información de dominio radicada ante la corte inferior se hace constar de manera enfática qne “la finca nunca ha estado inscrita”, y en la propia sentencia dictada aparece idéntica aseveración, así como que “los anteriores dueños de paradero desconocido, las personas ignoradas, y las que pudieran tener algún dere-cho a oponerse a la petición” fueron citadas por, edictos. En ninguno de esos documentos, ni en el legajo de sentencia (judgment roll) en su totalidad aparece, sin embargo, que el titular del Begistro fuera citado y oído. No obstante, para determinar si la sentencia adolece de algún defecto que la vi-cia de nulidad no debemos limitarnos a estudiar ésta en su integridad, ni a examinar todo el legajo de sentencia, puesto que cuando la parte que solicita la reapertura de la sentencia o qne se deje la misma sin efecto es aquélla a cuyo favor la sentencia se dictó, entonces los hechos alegados en la moción archivada al efecto deben considerarse como complementarios del récord. Thompson v. Cook, (1942) 20 Cal. 2d 564, 569. Si al quedar éste así complementado se desprende del mismo que la sentencia es nula, la moción puede entonces radicarse en cualquier tiempo y el juez a quien se hace la solicitud es-tará en la obligación ele declarar con lugar la misma, de dejar sin efecto la sentencia o de reabrir ésta y de oír la prueba que el promovente tenga a bien aducir. Neblett v. Pacific Mutual Life Insurance Company, (1943) 22 Cal. 2d 393, 400, y 15 Cal. Jur., sección 146, pág. 62. (4)
Por las razones expuestas debe mudarse la resolución dic-tada por la Corte de 'Distrito de Ponce con fecha 4 de diciem-bre de 1946 en el Caso Civil R — 1230.

O El mismo día que la Corte de Distrito de Ponce dictó la resolución arriba mencionada, el promovente presentó una nueva moción reiterando su solicitud de noviembre 21. No sabemos si al dictar su ameritada resolución la corte inferior tuvo o no en cuenta la nueva moción radicada, poro, en caso afirmativo, la se-gunda moción pudo ser considerada como complementaria de la primera. 14 Cal. Jur. 3049.


(2)Véase la Eegln. 15(e) de este Tribunal.


(3)Cf. Great American Insurance Company v. Corte, 67 D.P.R. 564.


O Véase también, la opinión disidente del Juez Carter do la Corte Suprema de California en Willson v. Security-First National Bank, (1943) 21 Cal. 2d 705, 716.